IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BlLLINGS DIVISION

HAR 2 8 Z|]IB

C|erk, U S D»s'mct Courl`
Dl`stn`ci 01 Momana
Bx!|mgs

 

UNITED STATES OF AMERICA,
Plaintiff,
vs.
WILFRIDO VARELAS-RUBIO,

Defendant.

 

CR 18-88-BLG-SPW

ORDER

 

Pending before the Couit is a motion of the United States of America to tile

its response to the defendant’s sentencing memorandum under seal (Doc. 77).

For good cause shoWn,

_IT IS HEREBY ORDERED that the motion to tile the United StateS’

response to defendant’s sentencing memorandum under seal is GRANTED.

DATED this 92 gail/clay of March, 2019.

SUSAN P. WATTERS
United States District Judge

